Name: Council Regulation (EEC) No 2991/81 of 19 October 1981 amending Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  economic policy;  production;  EU finance;  farming systems
 Date Published: nan

 20 . 10 . 81 Official Journal of the European Communities No L 299/21 COUNCIL REGULATION (EEC) No 2991/81 of 19 October 1981 amending Regulation (EEC) No 458/80 on collective projects for the restruc ­ turing of vineyards THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Article 2 shall be replaced by the following : 'Article 2 1 . For the purposes of this Regulation, "a collec ­ tive project for the restructuring of vineyards" means any project involving the replanting of vines undertaken by growers under a binding agreement concluded between them. However, the project may also include new planting if it is technically essential for improving the effectiveness of the restructuring measures and if it conforms with Articles 30, 30b, 30c, and 30e of Regulation (EEC) No 337/79 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion (*), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it follows from Articles 2 and 5 of Regula ­ tion (EEC) No 458/80 (4), that the implementation of a restructuring project involves the replanting and, in appropriate cases, within the limits laid down, the new planting of the whole wine-growing area covered by the project ; whereas, however, in certain cases where the existing structural situation so permits, the purpose of a restructuring operation may also be achieved by the replanting or new planting of only one part of the wine-growing area ; whereas the provi ­ sions in question should be amended to allow for this possibility, so that the measure may be implemented more effectively ; whereas, for the same reasons, there should be greater flexibility in the conditions to be met by projects affecting vineyards intended for the production of table wines and situated in mountain or hill areas within the meaning of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5 ), as last amended by Directive 80/666/EEC (6) ; Whereas, in order to accelerate the restructuring of vineyards, a time limit for carrying out restructuring projects should be laid down while providing for the possibility of derogation to obviate cases of undue hardship ; Whereas the adjustments necessitated by the accession of Greece to the Communities should be made, This new planting may not exceed :  10 % of the area of replanting and new planting intended for the production of quality wines psr,  10 % of the area of replanting and new planting intended for the production of table wines. 2 . The agreements between growers referred to in paragraph 1 shall lay down the conditions governing the planting of vines and those governing associated operations, providing in parti ­ cular for rationalization of work and of the use of machinery. 3 . A collective restructuring project must cover : (a) in the case of vineyards intended for the produc ­ tion of :HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 458/80 shall be amended as follows :  quality wines psr,  table wines, and situated in mountain areas covered by Article 3 (3) of Directive 75/268/EEC,( l ) OJ No C 98, 30 . 4 . 1981 , p . 3 . (2 ) Opinion delivered on 16 October 1981 (not yet published in the Official Journal). Q) OJ No C 189, 30 . 7. 1981 , p . 37 . (&lt;) OJ No L 57, 29 . 2. 1980, p . 27. (5 ) OJ No L 128 , 19 . 5 . 1975, p . 1 . (*) OJ No L 180, 14. 7. 1980 , p . 34 . a sufficient area of restructured vineyard to ensure that the objectives of Article 3 are fulfilled ; No L 299/22 Official Journal of the European Communities 20 . 10 . 81 In the case of new planting, the amount eligible may not exceed 2 418 ECU per hectare of vineyard.' 4. Article 8 shall be replaced by the following : 'Article 8 1 . With the exception of the extra premium granted pursuant to the second subparagraph of Article 5 (2), expenditure incurred by the Member States under the measure provided for in this Regu ­ lation in connection with projects which have been approved in accordance with Article 7 shall be elig ­ ible for financing by the Guidance Section of the Fund, up to a limit of 240 600 hectares of newly ­ planted or replanted vineyard. (b) in the case of other vineyards intended for the production of table wines, an area of not less than 100 hectares of vineyard in accordance with a restructuring plan established for the whole of the restructured vineyard, made up of unbroken wine-growing plots which are in prin ­ ciple not less than two hectares each . However, where natural growing conditions rele ­ vant to the project make it impossible to have unbroken plots of the minimum size of two hectares, that part of the wine-growing area which does not comply with this criterion must not exceed 30 % of the restructured wine ­ growing area. 4. For the purposes of this Regulation "replanting or new planting" means any planting of vines undertaken in accordance with the corres ­ ponding definition given in Annex IVa to Regula ­ tion (EEC) No 337/79 . 5 . The provisions of paragraphs 1 and 4 concerning the planting of vines also apply to restructuring operations carried out within the context of Directive 78/627/EEC.' 2. The following subparagraph shall be added to Article 4 : 'Replanting or new planting operations must be completed within 10 years following the date of approval thereof by the Commission . However, to obviate undue hardship in individual cases, the Commission may allow this deadline to be post ­ poned in accordance with the procedure laid down in Article 12.' 3 . Article 5 shall be replaced by the following : 'Article 5 1 . Aid in respect of the restructuring of vineyards shall be granted in the form of a premium per hectare of vineyard replanted or newly-planted . 2. The Member State concerned shall fix the amount of the premium at between 2 418 and 3 022 ECU per hectare of replanted or newly ­ planted vineyard on the basis of the structural situa ­ tion and the cost of the work involved in restruc ­ turing the vineyard. However, to take account of special situations, Member States may exceed the upper limit referred to in the first subparagraph. 2. The Guidance Section of the Fund shall refund to the Member States 30 % of the eligible expenditure .' 5 . In Article 9 (2), the expression ' 175-7 million Euro ­ pean units of account' shall be replaced by the expression ' 188-9 million ECU'. 6 . The first subparagraph of Article 11 ( 1 ) shall be replaced by the following : ' 1 . Without prejudice to Article 8 of Regula ­ tion (EEC) No 729/70 , the Member States shall take, in accordance with their national laws, regulations and administrative provisions, the necessary measures to recover the amounts paid in cases where the conditions referred to in Article 2 have not been respected.' 7. In Article 12 (2) the expression '41 votes' shall be replaced by '45 votes'. 8 . In Article 13 ( 1 ) the third indent shall be replaced by the following : '  this Regulation and Directive 78/627/EEC, for the execution of restructuring projects under collective operations .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1980, apart from Article 1 , point 7, which shall apply from 1 January 1981 . 20. 10. 81 Official Journal of the European Communities No L 299/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER